DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 3/10/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 20070096852 A1) in view of Das Manufacturing Product guide for Damage Prevention Markers (NPL provided in the IDS filed on 8/14/2019).

Reading claim 1, Lawrence discloses a RFID device (fig. 3, 4, 12, and 13) comprising: 
a flexible polymer substrate having a lower planar surface suitable for attachment by an adhesive to a planar surface of a storm drain ([0020] a dielectric layer can allow the decoupler to be flexible, enabling it to be applied to any non-planar or curved surfaces. Conveniently, the decoupler may not be planer and may take the form of a non-planar or curved geometry. [0077] In an embodiment of the invention the decoupler can be constructed such that it is flexible. If it is backed with an adhesive material then it can be applied to any surface of interest in the form of a tape or applique film. The ability to construct a very thin decoupler (relative to the wavelength of radiation to be decoupled) means that it can effectively be moulded to any surface contour (e.g. “a planar surface of a storm drain”). Where the second conductor layer is provided by a metallic surface or article to which the decoupler is to be applied, then the first conductor layer and dielectric layer may be adhered to said metallic surface, by means of an adhesive located on the dielectric layer.); 
an electromagnetic radiation decoupling layer attached to an upper planar surface of the flexible polymer substrate ([0056] FIG. 3a-b shows a two island decoupler according to the invention, with copper layers 21 and 23 sandwiching a dielectric layer 25 bonded to the lower copper layer 23 by an adhesive layer 29. The upper copper layers 21 (i.e. the `islands`) have been deposited by electroless methods followed by electrolytic deposition on a sensitising material 27, and the layers are configured to contain a slit arrangement 22. An RF tag 24 is mounted on a spacer 26 to provide a stand off from the surface of the decoupler. Also see [0158], [0172]-[0174] for decoupler); 
an RFID tag attached to an upper surface of the electromagnetic radiation decoupling layer at a location of enhanced electromagnetic field when an electromagnetic field is directed downward toward the dome decal RFID marker (fig. 3, 4, 12, and 13 ; [0156] An RF tag 24 is mounted on a spacer 26 to provide a stand off from the surface of the decoupler. Also see [0158], [0172]-[0174] for UHF/RF tag attached to the decoupler); and 
figs. 12-13: protective layer 59; [0071] and [0174] Advantageously the RF tag and decoupler may be in part covered or enveloped by a protective housing. The housing may be a non-conducting material deposited on the surface of the RF tag and the decoupler. The non-conducting material may simply be further dielectric material applied--for example--via spin coating techniques, depositing materials such as for example PET, PETG UPVC, ABS or any suitable potting compound, such as, for example, an epoxy etc.).
	However Lawrence does not expressly disclose a dome decal marker; although fig.13, and [0071] and [0174] teaches the RF tag and decoupler may be in part covered or enveloped by a protective housing. The protective layer may be suitable compound such as for example Polyurethane, Epoxy PVC or ABS.. 
Furthermore, the applicant provided Das Manufacturing Product Guide for Damage Prevention Markers for Utilities which teaches a dome shaped decal marker called DuracastTM Style markers comprising a polyurethane dome shaped protective layer/housing. The polyurethane “dome” is applied to the face of the marker. This optically clear, self-healing, non-yellowing, Duracast surface (see “1 Clear Polyurethane Dome” in the figure below) protects against mechanical and chemical abrasions. It also teaches a printed image or decal (see image “3 Printed image”) below the clear polyurethane dome surface layer. The printed image can be “virtually any message or language”.


    PNG
    media_image1.png
    293
    820
    media_image1.png
    Greyscale

Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a polyurethane dome shaped layer comprising a decal as taught by Das Manufacturing in the RFID device taught by Lawrence in order to protect the device against mechanical and chemical abrasion (as suggested by Das Manufacturing above).
	
Regarding claim 2, Lawrence in view Das discloses the dome decal RFID marker of claim 1 wherein the polyurethane protective layer bonds to the flexible polymer substrate to provide a watertight encapsulation of the RFID tag and forms an upwardly convex meniscus at a periphery of the flexible polymer substrate (Lawrence figs. 12-13: protective layer 59; [0071] and [0174] Advantageously the RF tag and decoupler may be in part covered or enveloped by a protective housing. The housing may be a non-conducting material deposited on the surface of the RF tag and the decoupler. The non-conducting material may simply be further dielectric material applied--for example--via spin coating techniques, depositing materials such as for example PET, PETG UPVC, ABS or any suitable potting compound, such as, for example, an epoxy etc. Also see the DuracastTM Style markers of Das).

Lawrence figs. 3, 4, 12-13: protective layer 59; [0071] and [0174] Advantageously the RF tag and decoupler may be in part covered or enveloped by a protective housing. The housing may be a non-conducting material deposited on the surface of the RF tag and the decoupler. The non-conducting material may simply be further dielectric material applied--for example--via spin coating techniques, depositing materials such as for example PET, PETG UPVC, ABS or any suitable potting compound, such as, for example, an epoxy etc. Also see the DuracastTM Style markers of Das. Furthermore [0053] of the applicant’s specification teaches an RFID tag 76 incorporated on top of a dielectric blocker 64 and suitable for the present invention is commercially available from Omni-ID having a place of business in New York, United States, and is described in US patents 7,768,400 (patent of Lawrence publication); 8,502,678 and 9,590,306 hereby incorporated by reference.).

Regarding claim 4, Lawrence in view Das discloses the dome decal RFID marker of claim 2 wherein upper surface of the polyurethane protective layer over a majority of area of the dome decal is substantially flat curving down at its periphery to seamlessly join with the periphery of the flexible polymer substrate (Lawrence figs. 12-13: protective layer 59; [0071] and [0174] Advantageously the RF tag and decoupler may be in part covered or enveloped by a protective housing. The housing may be a non-conducting material deposited on the surface of the RF tag and the decoupler. The non-conducting material may simply be further dielectric material applied--for example--via spin coating techniques, depositing materials such as for example PET, PETG UPVC, ABS or any suitable potting compound, such as, for example, an epoxy etc. Also see the DuracastTM Style markers of Das).

Regarding claim 5, Lawrence in view Das discloses the dome decal RFID marker of claim 4 wherein the thickness of the electromagnetic radiation decoupling layer and RFID tag perpendicular to the upper surface of the flexible polymer substrate is less than 0.1 inches (Lawrence [0069] Preferably the (total) gap between the metal part of the RF tag and the decoupler (i.e. spacer thickness+RF tag substrate thickness) is less than 2000 microns, preferably in the range of from 100 to 1000 microns, preferably of from 175 to 800 microns, more preferably of from 175 to 600 microns. Furthermore [0053] of the applicant’s specification teaches an RFID tag 76 incorporated on top of a dielectric blocker 64 and suitable for the present invention is commercially available from Omni-ID having a place of business in New York, United States, and is described in US patents 7,768,400 (patent of Lawrence publication); 8,502,678 and 9,590,306 hereby incorporated by reference.).

Regarding claim 6, Lawrence in view Das discloses the dome decal RFID marker of claim 5 wherein an upper planar surface of the flexible polymer substrate has an area of greater than 6 square inches (Lawrence [0020] a dielectric layer can allow the decoupler to be flexible, enabling it to be applied to any non-planar or curved surfaces. Conveniently, the decoupler may not be planer and may take the form of a non-planar or curved geometry. [0077] In an embodiment of the invention the decoupler can be constructed such that it is flexible. If it is backed with an adhesive material then it can be applied to any surface of interest in the form of a tape or applique film. The ability to construct a very thin decoupler (relative to the wavelength of radiation to be decoupled) means that it can effectively be moulded to any surface contour (e.g. “a planar surface of a storm drain”). Where the second conductor layer is provided by a metallic surface or article to which the decoupler is to be applied, then the first conductor layer and dielectric layer may be adhered to said metallic surface, by means of an adhesive located on the dielectric layer. Also page 3-4 of Das teaches a white polymer substrate including a adhesive pad/layer for the Curb Markers can be made to any size, shape, or color.).

Regarding claim 7, Lawrence in view Das discloses the dome decal RFID marker of claim 6 wherein the flexible polymer substrate is circular (Lawrence figs. 12-13: protective layer 59; [0071] and [0174] Advantageously the RF tag and decoupler may be in part covered or enveloped by a protective housing. The housing may be a non-conducting material deposited on the surface of the RF tag and the decoupler. The non-conducting material may simply be further dielectric material applied--for example--via spin coating techniques, depositing materials such as for example PET, PETG UPVC, ABS or any suitable potting compound, such as, for example, an epoxy etc. Also page 3 of Das teaches the Curb Markers can be made to any size, shape, or color. The images of Das illustrate a circular marker. Page 4 of Das teaches and illustrates a Das Adhesive pad/layer used to attached to the circular decal marker to any surface. The adhesive pad can be circular in shape as illustrated on page 4 of Das).

Regarding claim 8, Lawrence in view Das discloses the dome decal RFID marker of claim 1 further including a printed layer over the flexible polymer substrate and visible through the polyurethane protective layer over a majority of an area of the flexible polymer substrate Page 3 of Das illustrates a printed image over the polymer substrate and visible through the polyurethane protective layer over a majority of an area of the flexible polymer substrate).

Regarding claim 9, Lawrence in view Das discloses the dome decal REID marker of claim 8 wherein the printed layer is at least in part over the surface of the RFID tag and electromagnetic radiation decoupling layer to provide an uninterrupted printing over at least 75 percent of the area of the upper surface of the flexible polymer substrate (Page 3 of Das illustrates a printed image over the polymer substrate and visible through the polyurethane protective layer over a majority of an area of the flexible polymer substrate).

Regarding claim 10, Lawrence in view Das discloses the dome decal RFID marker of claim 9 wherein the printed area provides a text message indicating that a storm drain leads to a waterway (Page 4 of Das teaches and illustrates a text message indicating that a storm drain leads to a waterway).

Regarding claim 11, Lawrence in view Das discloses the dome decal RFID marker of claim 1 wherein the dome decal RFID sensor can be elastically flexed by hand into an arc having a radius of six inches without damage (Lawrence [0020] a dielectric layer can allow the decoupler to be flexible, enabling it to be applied to any non-planar or curved surfaces. Conveniently, the decoupler may not be planer and may take the form of a non-planar or curved geometry. [0077] In an embodiment of the invention the decoupler can be constructed such that it is flexible. If it is backed with an adhesive material then it can be applied to any surface of interest in the form of a tape or applique film. The ability to construct a very thin decoupler (relative to the wavelength of radiation to be decoupled) means that it can effectively be moulded to any surface contour (e.g. “a planar surface of a storm drain”). Where the second conductor layer is provided by a metallic surface or article to which the decoupler is to be applied, then the first conductor layer and dielectric layer may be adhered to said metallic surface, by means of an adhesive located on the dielectric layer. Furthermore [0053] of the applicant’s specification teaches an RFID tag 76 incorporated on top of a dielectric blocker 64 and suitable for the present invention is commercially available from Omni-ID having a place of business in New York, United States, and is described in US patents 7,768,400 (patent of Lawrence publication); 8,502,678 and 9,590,306 hereby incorporated by reference.).

Regarding claim 12, Lawrence in view Das discloses the dome decal RFID marker of claim 1 wherein the dome decal RFID marker has a thickness less than 0.25 inches (Lawrence [0069] Preferably the (total) gap between the metal part of the RF tag and the decoupler (i.e. spacer thickness+RF tag substrate thickness) is less than 2000 microns, preferably in the range of from 100 to 1000 microns, preferably of from 175 to 800 microns, more preferably of from 175 to 600 microns. Furthermore [0053] of the applicant’s specification teaches an RFID tag 76 incorporated on top of a dielectric blocker 64 and suitable for the present invention is commercially available from Omni-ID having a place of business in New York, United States, and is described in US patents 7,768,400 (patent of Lawrence publication); 8,502,678 and 9,590,306 hereby incorporated by reference.).

figs, 4-5; [0095], [0152], and [0157] teaches a UHF RFID tag  ).

Regarding claim 14, Lawrence in view Das discloses the dome decal RFID marker of claim 1 wherein the electromagnetic radiation decoupling layer provides at least one dielectric layer sandwiched between a first and second conductive layer where the first conductive layer has an area of absence where it does not overlie the dielectric layer to create the location of enhanced electromagnetic field (See Lawrence figs. 1-10;  [0007] In a first aspect of the invention there is provided a radiation decoupler for an electronic device said decoupler comprising at least one dielectric layer sandwiched between at least one first conductor layer and at least one second conductor layer, wherein the at least one first conductor layer has at least one area of absence where the first conductor layer does not overlie the dielectric layer and the decoupler is adapted such that, in use, an electromagnetic field is enhanced in the vicinity of the area of absence of the first conductor layer. Furthermore [0053] of the applicant’s specification teaches an RFID tag 76 incorporated on top of a dielectric blocker 64 and suitable for the present invention is commercially available from Omni-ID having a place of business in New York, United States, and is described in US patents 7,768,400 (patent of Lawrence publication); 8,502,678 and 9,590,306 hereby incorporated by reference.).

Regarding claim 15, Lawrence in view Das discloses the dome decal RFID marker of claim 14 wherein the dielectric layer is a polymer foam material ([0063] The dielectric core layer material may be any suitable or commonly used dielectric material, but preferably the material for dielectric core layer will not be lossy (i.e. the imaginary components of the complex permittivity and permeability may be optimally zero. The dielectric core layer may be a void between the first and second conductor layers, such as for example a partial vacuum or a gas such as in part or substantially an air gap between the first and second conductor layers. Conveniently, cores using a void may in part be reinforced by using non-electrically conducting materials between the conductor layers, such as, for example, corrugated cardboard, honeycomb structures or foams which possess a high void content.).

Regarding claim 16, Lawrence in view Das discloses the dome decal RFID marker of claim 1 wherein the flexible polymer substrate is an opaque white disk (Lawrence [0020] a dielectric layer can allow the decoupler to be flexible, enabling it to be applied to any non-planar or curved surfaces. Conveniently, the decoupler may not be planer and may take the form of a non-planar or curved geometry. [0077] In an embodiment of the invention the decoupler can be constructed such that it is flexible. If it is backed with an adhesive material then it can be applied to any surface of interest in the form of a tape or applique film. The ability to construct a very thin decoupler (relative to the wavelength of radiation to be decoupled) means that it can effectively be moulded to any surface contour (e.g. “a planar surface of a storm drain”). Where the second conductor layer is provided by a metallic surface or article to which the decoupler is to be applied, then the first conductor layer and dielectric layer may be adhered to said metallic surface, by means of an adhesive located on the dielectric layer. Also page 3 of Das teaches and illustrates the polymer substrate is an opaque white disk.).

Lawrence [0020] a dielectric layer can allow the decoupler to be flexible, enabling it to be applied to any non-planar or curved surfaces. Conveniently, the decoupler may not be planer and may take the form of a non-planar or curved geometry. [0077] In an embodiment of the invention the decoupler can be constructed such that it is flexible. If it is backed with an adhesive material then it can be applied to any surface of interest in the form of a tape or applique film. The ability to construct a very thin decoupler (relative to the wavelength of radiation to be decoupled) means that it can effectively be moulded to any surface contour (e.g. “a planar surface of a storm drain”). Where the second conductor layer is provided by a metallic surface or article to which the decoupler is to be applied, then the first conductor layer and dielectric layer may be adhered to said metallic surface, by means of an adhesive located on the dielectric layer. [0156] FIG. 3a-b shows a two island decoupler according to the invention, with copper layers 21 and 23 sandwiching a dielectric layer 25 bonded to the lower copper layer 23 by an adhesive layer 29. The upper copper layers 21 (i.e. the `islands`) have been deposited by electroless methods followed by electrolytic deposition on a sensitising material 27, and the layers are configured to contain a slit arrangement 22. An RF tag 24 is mounted on a spacer 26 to provide a stand off from the surface of the decoupler. The tag plus spacer is mounted on top of the first conductor layer 21. Also page 3 of Das teaches and illustrates the polymer substrate is an opaque white disk. Furthermore [0053] of the applicant’s specification teaches an RFID tag 76 incorporated on top of a dielectric blocker 64 and suitable for the present invention is commercially available from Omni-ID having a place of business in New York, United States, and is described in US patents 7,768,400 (patent of Lawrence publication); 8,502,678 and 9,590,306 hereby incorporated by reference.).

Regarding claim 18, Lawrence in view Das discloses dome decal RFID marker of claim 1 wherein the RFID tag is covered by a printable opaque white sheet (figs. 12-13: protective layer 59; [0071] and [0174] Advantageously the RF tag and decoupler may be in part covered or enveloped by a protective housing. The housing may be a non-conducting material deposited on the surface of the RF tag and the decoupler. The non-conducting material may simply be further dielectric material applied--for example--via spin coating techniques, depositing materials such as for example PET, PETG UPVC, ABS or any suitable potting compound, such as, for example, an epoxy etc. Also Pages 2-3 of Das teaches and illustrates a printed image over the polymer substrate and visible through the polyurethane protective layer over a majority of an area of the flexible polymer substrate).

Regarding claim 19, Lawrence in view Das discloses dome decal RFID marker of claim 1 wherein the RFID tag is covered by a printable opaque white sheet dome decal RFID marker of claim 1 wherein including a UV blocking material positioned above the flexible polymer substrate (Page 3 of Das teaches and illustrates a UV blocking material.).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Lawrence fig.13, and [0071] and [0174] teaches an RFID device comprising a RF tag and decoupler which may be in part covered or enveloped by a protective housing. The protective layer may be suitable compound such as for example Polyurethane, Epoxy PVC or ABS. [0077] In an embodiment of the invention the decoupler can be constructed such that it is flexible. If it is backed with an adhesive material then it can be applied to any surface of interest in the form of a tape or applique film. The ability to construct a very thin decoupler means that it can effectively be moulded to any surface contour (e.g. “a planar surface of a storm drain”). Where the second conductor layer is provided by a metallic surface or article to which the decoupler is to be applied, then the first conductor layer and dielectric layer may be adhered to said metallic surface, by means of an adhesive located on the dielectric layer. 
Furthermore, the applicant provided Das Manufacturing Product Guide for Damage Prevention Markers for Utilities which teaches a dome shaped decal marker called DuracastTM Style markers comprising a polyurethane dome shaped protective cover layer/housing. The protective layer may be suitable compound such as for example Polyurethane, Epoxy PVC or ABS.  The polyurethane “dome” is applied to the face of the marker. This optically clear, self-

    PNG
    media_image1.png
    293
    820
    media_image1.png
    Greyscale


 Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a polyurethane dome shaped layer comprising a decal as taught by Das Manufacturing in the RFID device taught by Lawrence in order to protect the device against mechanical and chemical abrasion (as suggested by Das Manufacturing above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        


						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684